DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 10/5/2020.
Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive.
With regard to the arguments against claim 1 on pages 8-14,
The previous 112(a) rejection against claim 1 in paragraphs 11-13 is withdrawn in view of applicant’s arguments.
With regard to the arguments on pages 14-22 directed towards Obana et al. (Obana) (US 2013/0241545) in view of Songsheng et al. (Songsheng) (CN 102419393) and Shen et al. (Shen) (CN102590768),
The Examiner acknowledges applicant’s arguments regarding paragraph [0058], but the Examiner respectfully disagrees that Obana does not reasonably disclose a gradiometer. Obana discloses a similar structure as applicant, including the conversion of a Z-axis magnetic field into an X direction along with the use of magnetoresistors with pinned directions to detect changes in the magnetic field, and where the magnetoresistors are configured in a similar bridge as applicant.  Applicant argues that Obana is designed to measure the Z-axis field and not a gradient, but the Examiner respectfully notes that applicant does not provide evidence as to why Obana cannot function as a gradiometer.  Applicant notes that Obana’s full bridge arms have opposite response to changes in the Z-axis field, but applicant does not present any evidence or 
On page 17, applicant argues that Obana does not disclose the field at the left side is at a different location than the field at the right side of the Examiner’s annotated figure.  However, the Examiner respectfully notes that this is not claimed.  Applicant recites that the first and second subsets of sensor units are symmetrically positioned across a plane in the Y-axis direction and Z-axis direction that passes through the central major axis. In light of applicant’s amendments, the Examiner has changed the interpretation of the prior art which discloses the above argued claim feature.  For example, and as seen in the rejection below, the sensor elements S1 and S2 are symmetric with respect to a plane defined in the Y-axis and Z-axis direction and where this plane passes through the argued central major axis.  
On page 20, applicant argues that Obana does not disclose a device that will sense the Z-axis gradient between two points, and that instead, Obana is designed to measure the Z-axis field and not a gradient of the Z-axis field.  The Examiner respectfully disagrees and notes that applicant has not provided any evidence to support this assertion, and that the argued sensing a gradient between two points is not claimed.  Obana, as explained above, would reasonably be able to sense a Z-axis gradient, and furthermore, in the combination, the prior art combination, with its opposite pin directions, would, as best understood, function as a gradient sensor.  
As to the remaining arguments, 
Applicant makes note of Songsheng et al. (Songsheng) (CN 102419393) and Shen et al. (Shen) (CN102590768), but the Examiner respectfully notes that these references, individually, are not being asserted to disclose the claim features.  Applicant argues the motivation for the combination with Songshen by arguing that it does not apply to the converted X-axis components from the Z-axis field. The Examiner respectfully disagrees and notes that the combination will enhance the difference by allowing for more subtle changes to be detected.  A pronounced difference was merely exemplary. The Examiner further notes that applicant does not address the over motivation demonstrating the art recognized equivalent nature of the combination. 
As such, the Examiner respectfully disagrees with applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-5, 7, 11, 15-19, and 22, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claim 1,
The phrase “the first and second subsets of magnetoresistive sensor units have opposite pin layer orientations to cause the first and second subsets of magnetoresistive sensor units to have similar resistance states when sensing the X-axis components in the opposite X-axis directions from the converted Z-axis magnetic field” on the last four lines of the last full paragraph of page 2 of the claims introduces new matter and lacks proper written description.  The Examiner is not raising an issue as to whether the opposite pin layer orientations causes an increase or decrease across the sensor units when detecting a Z-axis magnetic field.  Instead, the above phrase is stated to introduce new matter and lack proper written description because the above phrase is broader than what was originally disclosed.  Meaning, as best understood, when exposed to the same magnetic field, all sensor units will have a same resistance state change.  Stating that the units will have similar resistance states is broader and was not originally disclosed because the term “similar” is includes more than the same one to one change in the sensors, that as best understood, would occur when exposed to a magnetic field. Furthermore, applicant does not reasonably explain how the sensor elements would have a similar change that includes more than the above noted one to one change in the resistance states for the above sensor units.

These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 11, 15-19, and 22,are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1,
The phrase “the first and second subsets of magnetoresistive sensor units have opposite pin layer orientations to cause the first and second subsets of magnetoresistive sensor units to have similar resistance states when sensing the X-axis components in the opposite X-axis directions from the converted Z-axis magnetic field” on the last four lines of the last full paragraph of page 2 of the claims is indefinite.  At issue here is that applicant does not reasonably explain what would and would not be considered similar resistance states, and as such the metes and bounds of the above phrase is unclear.
As to Claims 2-5, 7, 11, 15-19, and 22,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (Obana) (US 2013/0241545) in view of Songsheng et al. (Songsheng) (CN 102419393) and Shen et al. (Shen) (CN102590768).
US 2015/0130455 is being used as an English translation of the Shen reference and thus any cited paragraphs come from this reference.
US 2014/0327437 is being used as an English translation of the Songsheng reference and thus any cited paragraphs come from this reference.


    PNG
    media_image1.png
    688
    387
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    643
    285
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1294
    887
    media_image3.png
    Greyscale
  

    PNG
    media_image4.png
    703
    681
    media_image4.png
    Greyscale

As to Claim 1,
Obana discloses a magnetoresistive Z-axis gradient sensor chip (Paragraph [0041] / note the sensor is a spin valve type system formed from sputtering and thus must be a semiconductor device) for detecting a gradient in an XY plane of a Z-axis magnetic field generated by a magnetic medium where the gradient in the XY plane of the Z-axis magnetic field represents a 
Obana does not explicitly disclose that the full bridge sensors forms a gradiometer for detecting a gradient in an XY plane of a Z-axis magnetic field generated by a magnetic medium, where the gradient in the XY plane of the Z-axis magnetic field represents a difference for the Z-axis field in the XY plane at a gradient feature distance in an X-axis direction.  However, Obana does disclose a similar configuration as applicant whereby a Z-axis magnetic field is converted into the XY plane, that the sensors are formed in a full bridge configuration, and where sensors forming each half bridge have a converted Z-axis magnetic field in opposing directions in the XY plane. Meaning, for example, the S1 sensors has the Z-axis magnetic field converted into the XY plane where the converted field goes towards the top of the page in Figure 1, and the S2 sensors have the Z-axis magnetic field converted into the XY plane where the converted field goes towards the bottom of Figure 1.  This can be seen in Figure 3A where sensors S1 and S2 have magnetic fields converted in opposing directions.  As such, Obana reasonably discloses the full bridge sensors forms a gradiometer for detecting a gradient in an XY plane of a Z-axis magnetic field generated by a magnetic medium, where the gradient in the XY plane of the Z-
Obana furthermore does not disclose the first and second subsets of magnetoresistive sensor units have opposite pin layer orientations to cause the first and second subsets of magnetoresistive sensor units to have similar resistance states when sensing the X-axis components in the opposite X-axis directions from the converted Z-axis magnetic fields, the opposite ones of the four full-bridge arms include the first and second subsets of magnetoresistive sensor units, having opposite pin layer orientations.
Songsheng discloses that it is known in the art to use a push-pull full bridge sensor with opposite elements having opposite pinned layer magnetizations (Figure 8), (Paragraph [0033]) or a full bridge sensor with opposite elements having the same pinned layer magnetizations (Figure 13), (Paragraph [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Obana to include the first and second subsets of magnetoresistive sensor units have opposite pin layer orientations to cause the first and second subsets of magnetoresistive sensor units to have similar resistance states when sensing the X-axis components in the opposite X-axis directions from the converted Z-axis magnetic field, the opposite ones of the four full-bridge arms include the first and second subsets of magnetoresistive sensor units, having opposite pin layer orientations given the above disclosure and teaching of Songsheng because it has been demonstrated that either orientation for a push-
Shen discloses it is known to connect magnetoresistive sensor units into either a full bridge or half bridge gradiometer (Paragraphs [0048]. [0059], and the magnetoresistive sensor units are electrically interconnected into a full bridge gradiometer or a half bridge gradiometer to provide an output signal indicative of the gradient of the magnetic field (Paragraphs [0048], [0059]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Obana in view of Songsheng to include the full bridge sensors forms a gradiometer for detecting a gradient in an XY plane of a Z-axis magnetic field generated by a magnetic medium, where the gradient in the XY plane of the Z-axis magnetic field represents a difference for the Z-axis field in the XY plane at a gradient feature distance in an X-axis direction, and thus the full bridge is a gradiometer, given the above disclosure of Shen in order to advantageously position the sensor on a substrate that will not negatively influence the magnetic field that is desired to be detected, and in order to advantageously minimize the influence of interference fields (Paragraph [0028] of Siegel), and to provide higher sensitivity, wide linear range, low power consumption, small volume, and good temperature performance (Paragraph [0007]).
As to Claim 2,

As to Claim 4,

    PNG
    media_image5.png
    294
    673
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    607
    842
    media_image6.png
    Greyscale


As to Claim 5,
Obana discloses a vertical distance from the corresponding ones of the magnetoresistive sensor units to the central major axis of the corresponding ones of the flux guide devices is less than or equal to 1/3*Lx (Figures 1 and 3A / note any distance from a sensor unit, such as S1, to the center of a respective flux guide such as 3a is less than the length Lx of that flux guide in the left/right direction of Figure 1).
As to Claim 7,
Obana discloses wherein the flux guide devices comprise two flux guide devices arranged into an array of two rows and one column, wherein a row direction for the two rows is the Y-axis direction and a column direction for the column is the X-axis direction (Figure 1 / note two adjacent 3a flux guides and one adjacent 3b flux guide meet this claim limitation).
As to Claim 11,
Obana discloses each of the two sets include four or more flux guide devices (Figure 1 / note there are seven 3a flux guides and 7 3b flux guides), wherein each of the two sets include 2*N flux guide devices where N is greater than 1 (Figure 1), wherein each of the two sets form an array of two rows and one column (Figure 1), wherein the row direction is along the Y-axis direction and the column direction is along the X-axis direction (Figure 1); wherein each of the two sets forms an array of N rows and one column, wherein the row direction is along the Y-axis direction and the column direction is along the X-axis direction; and wherein a row spacing Ls between flux guide devices in each of the two sets is less than the gradient feature distance (see above marked up Figure 1).

Obana discloses each of the full-bridge arms has a two port structure to provide an electrical connection on each end of the respective bridge arm, and has the same number of magnetoresistive sensor units electrically interconnected within the two-port structure by series connection, parallel connection or a combination of series connection and parallel connection, and the bridge arms have the same electrical interconnection structure (Figure 1 / note two ports are used to connect each arm to two nodes).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (Obana) (US 2013/0241545) in view of Songsheng et al. (Songsheng) (CN 102419393) and Shen et al. (Shen) (CN102590768) as applied to claim 1 and in further view of Sugihara et al. (Sugihara) (US 2012/0200292).
As to Claim 3,
Obana in view of Songsheng and Shen does not disclose the flux guide devices are a soft ferromagnetic alloy consisting of one or more elements selected from Co, Fe and Ni.
Sugihara discloses the flux guide devices are a soft ferromagnetic alloy consisting of one or more elements selected from Co, Fe and Ni (Paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Obana in view of Songsheng and Shen to include the flux guide devices are a soft ferromagnetic alloy consisting of one or more elements selected from Co, Fe and Ni as taught by Sugihara in order to advantageously form the soft magnetic bodies out of ferromagnetic materials that ensure a sufficiently amount of the Z-axis magnetic field is converted into the XY plane to allow for proper detection by the magnetic sensors.
s 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (Obana) (US 2013/0241545) in view of Songsheng et al. (Songsheng) (CN 102419393) and Shen et al. (Shen) (CN102590768) as applied to claim 1 and in further view of Schroeder et al. (Schroeder) (US 5,508,611).
As to Claims 16, 17, 18, and 19,
Obana in view of Songsheng and Shen does not disclose the magnetoresistive gradient sensor chip is electrically connected to a PCB by wire bonding or through silicon vias,  the Z-axis magnetic field is generated by a permanent / permanent magnetic medium, the magnetoresistive Z-axis gradient sensor chip is mounted onto a PCB for detecting a component of the Z-axis magnetic field generated by the permanent magnet magnetic medium / permanent magnet, and wherein the Z-axis magnetic field generated by the permanent magnet medium / permanent magnet does not saturate the magnetoresistive Z-axis gradient sensor chip, a PCB having a back,  the back of the PCB is provided with a permanent magnet, the PCB is placed in a casing including a mounted bracket and a pin located at the back, the PCB and the magnetoresistive Z-axis gradient sensor chip are located in the mounting bracket.
Schroeder discloses the magnetoresistive gradient sensor chip (12’) is electrically connected to a PCB by wire bonding or through silicon vias (Figure 3),  the Z-axis magnetic field is generated by a permanent / permanent magnetic medium (22), the magnetoresistive Z-axis gradient sensor chip is mounted onto a PCB for detecting a component of the Z-axis magnetic field generated by the permanent magnet magnetic medium / permanent magnet, and wherein the Z-axis magnetic field generated by the permanent magnet medium / permanent magnet does not saturate the magnetoresistive Z-axis gradient sensor chip, a PCB having a back,  the back of the PCB is provided with a permanent magnet, the PCB is placed in a casing including a mounting 
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Obana in view of Songsheng and Shen to include the magnetoresistive gradient sensor chip is electrically connected to a PCB by wire bonding or through silicon vias the magnetoresistive Z-axis gradient sensor chip is mounted onto a PCB for detecting a component of a Z-axis magnetic field generated by a permanent magnet magnetic medium, and wherein the magnetoresistive gradient sensor chip has a saturated magnetic field higher than the Z-axis magnetic field generated by the permanent magnet medium, the back of the PCB is provided with a permanent magnet for generating a magnetic field perpendicular to the magnetoresistive Z-axis gradient sensor chip, the PCB is placed in a casing including a mounting bracket and a pin located at the back, the PCB and the magnetoresistive Z-axis gradient sensor chip are located in the mounting bracket given the above disclosure and teaching of Schroeder in order to advantageously allow the sensor to be connected to other elements so that the output of the sensor can be processed to allow for characteristics of a detected magnetic field to be determined, and in order to advantageously increase the sensitivity of the magnetic sensor by providing a bias magnet structure.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (Obana) (US 2013/0241545) in view of Songsheng et al. (Songsheng) (CN 102419393) and Shen et al. (Shen) (CN102590768) as applied to claim 1 and in further view of Bartos et al. (Bartos) (US 2012/0262164).
As to Claim 22,

Bartos discloses the full-bridge gradiometer/sensor bridge includes two half-bridge gradiometers/sensors (Figure 2) where the sensing direction for the magnetoresistive sensor units in one of the two half-bridge gradiometers/sensors has an opposite polarity as the sensing direction for the magnetoresistive sensor units in the other of the two half-bridge gradiometers (Paragraph [0013], [0031]), (Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Obana in view of Songsheng and Shen to include the full-bridge gradiometer includes two half-bridge gradiometers where the sensing direction for the magnetoresistive sensor units in one of the two half-bridge gradiometers has an opposite polarity as the sensing direction for the magnetoresistive sensor units in the other of the two half-bridge gradiometers given the above disclosure and teaching of Bartos in order to advantageously double the sensor sensitivity (Paragraph [0013]), and thus provide additional information about the magnetic field and to ensure that the magnetic field can properly be detected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858